UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-7633



ANDREA BETHEA; DEBORAH HUBBARD,

                                           Plaintiffs - Appellants,

         versus

MARY SCOTT, Warden; RICHARD CANNON, Deputy
Warden; AUBREY MOORE, Deputy Warden; LAURIE
TAMKIN,   Librarian;  DOUG   CATOE,  Acting
Commissioner,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Chief District
Judge. (CA-95-1892-2-1AJ)


Submitted:   January 11, 1996            Decided:   January 25, 1996

Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrea Bethea, Deborah Hubbard, Appellants Pro Se.     Joseph Crouch
Coleman, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order denying

relief on their 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion accepting the magis-

trate judge's recommendation and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Bethea v.
Scott, No. CA-95-1892-2-1AJ (D.S.C. Sept. 28, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2